DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 04 November 2021.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 21-40 remain pending in the application.  Of these, claims 35-40 have been withdrawn previously.
Claims 21-34 are further examined below.


Response to Arguments
Applicant’s arguments in Remarks, filed 04 November 2021, with respect to the 
The applicant’s comments in Remarks with respect to the double patenting rejection are acknowledged.  However, the double patenting rejections are still deemed applicable to the amendment as indicated below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites “a particular sense line” in line 7; it is unclear in the claim whether it is intended to be referring to or different from “a sense line” in line 3.
Claim 30 recites “a particular sense line” in line 14; it is unclear in the claim whether it is intended to be referring to or different from “a sense line” in line 5.

Claims 22-29 and 31-34 respectively depend from claims 21 and 30, thus are rejected for the same reason(s) above.

Further, in claim 24, it is unclear in the claims whether “the first data unit” in lines 2-3 is referring to that of “the data pattern” or “the target data pattern”, and what it is compared with.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25-26 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,266,028 B1 (“GHOSH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 30 and 21, GHOSH discloses a system, and a corresponding apparatus, comprising: 
a host configured to generate instructions (e.g., provided to 62 in Fig. 4B, via 64 in Fig. 4B); and 
a memory device (e.g., including 62 in Fig. 4B) coupled to the host (e.g., via 64 and 114 in Fig. 4B) and comprising: 
an array of memory cells (e.g., within 88 in Fig. 4B) configured to store a data pattern in a number of memory cells (e.g., associated with the 1st column of memory cells within 88 in Fig. 4B; also, with reference to column 8, lines 11-12 “checkerboard patterns of ones and zeros”) coupled to a sense line (e.g., the 1st column bit line within 88 in Fig. 4B; also, with reference to column 8, lines 61-67); 
a sense amplifier coupled to the array of memory cells (e.g., within 88 in Fig. 4B, to read data from the 1st column of memory cells coupled to the 1st column bit line, with reference to column 9, lines 64-65 “the w-bit data words that have been addressed and read from memory 88”); 
a compute component (e.g., including 90 and 102 in Fig. 4B) coupled to the sense amplifier (within 88 in Fig. 4B, via 92); and 
a controller (e.g., including 66 in Fig. 4B) configured to operate the sense amplifier (within 88 in Fig. 4B) and the compute component (including 90 and 102 in Fig. 4B) to: 
receive the instructions from the host (e.g., via 64 in Fig. 4B) to compare the data pattern (from 88 in Fig. 4B) to a target data pattern (e.g., associated with the sequence of 1st bits in the sequence of w-bit data words provided on 86 in Fig. 4B; also, with reference to column 10, lines 17-21); 
in response to receiving the instructions, compare (e.g., via 90 in Fig. 4B) a first data unit of the target data pattern (e.g., the 1st bit of the first w-bit data word provided on 86 in Fig. 4B, among the sequence of w-bit data words provided on 86, the sequence of 1st bits therein forming the target data pattern; also, with reference to column 10, lines 17-21) to a first data unit of the (e.g., the 1st bit of the first w-bit data word provided on 92 in Fig. 4B, among the sequence of w-bit data words provided on 92, the sequence of 1st bits therein corresponding to the data pattern associated with the 1st column of memory cells within 88 in Fig. 4B; also, with reference to column 10, lines 17-21) by operating a memory cell coupled to a particular sense line (e.g., reading the first memory cell coupled to the 1st column bit line) and by operating the compute component (including 90 and 102 in Fig. 4B), the first data unit of the target data pattern having a first data value (associated with the 1st bit of the first w-bit data word provided on 86 in Fig. 4B), and wherein the first data unit of the data pattern and the first data unit of the target data pattern have a same data unit position (e.g., both have a same data bit position associated with the first w-bit data word among the respective sequence of w-bit data words provided on 86 and 92 in Fig. 4B); 
compare (e.g., via 90 in Fig. 4B) a second data unit of the target data pattern (e.g., the 1st bit of the second w-bit data word provided on 86 in Fig. 4B, among the sequence of w-bit data words provided on 86, the sequence of 1st bits therein forming the target data pattern; also, with reference to column 10, lines 17-21) to a second data unit of the data pattern (e.g., the 1st bit of the second w-bit data word provided on 92 in Fig. 4B, among the sequence of w-bit data words provided on 92, the sequence of 1st bits therein corresponding to the data pattern associated with the 1st column of memory cells within 88 in Fig. 4B; also, with reference to column 10, lines 17-21) by operating an additional memory cell coupled to the particular sense line (e.g., reading the second memory cell coupled to the 1st column bit line) and by operating the compute component (including 90 and 102 in Fig. 4B), the second data unit of the target data pattern having a second data value (associated with the 1st bit of the second w-bit data word provided on 86 in Fig. 4B), (e.g., both have a same data bit position associated with the second w-bit data word among the respective sequence of w-bit data words provided on 86 and 92 in Fig. 4B); and 
determine, based on the comparisons (from 90 in Fig. 4B), whether the data pattern matches the target data pattern (e.g., associated with the value in the error latch 102 in Fig. 4B corresponding to the 1st column of memory cells within 88), 
wherein the compute component comprises a latch (e.g., including the error latch 102 in Fig. 4B, with reference to 138 in Fig. 8).
GHOSH does not disclose that the latch is a cross coupled latch.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use a cross coupled latch (e.g., including a cross coupled pair of inverters) for the latch of GHOSH, since such latch configuration was command and well known in the art, to effectively capture and maintain desired data for a subsequent use.

Regarding claim 22, GHOSH discloses the apparatus of claim 21, wherein the data pattern is stored as a bit vector in the number of memory cells coupled to the sense line (e.g., a column of data bits associated with the 1st column bit line within 88 in Fig. 4B).

Regarding claim 23, GHOSH discloses the apparatus of claim 21, wherein the compute component comprises a number of transistors formed on pitch with the memory cells of the array (e.g., since 90 and 102 in Fig. 4B correspond to the columns of memory cells of the array within 88; given a broad interpretation).

Regarding claim 25, GHOSH discloses the apparatus of claim 21, wherein the controller comprises an on-die controller (e.g., the on-die/ chip BIST circuitry 66 in Fig. 4B).

Regarding claim 26, GHOSH discloses the apparatus of claim 21, wherein the controller comprises control circuitry on a same semiconductor die as the memory array (e.g., the BIST circuitry 66 on a same die/ chip as the memory array within 88 in Fig. 4B).

Regarding claim 31, GHOSH discloses the system of claim 30, wherein the host comprises a processing resource (e.g., for processing signals associated with 64 and 114 in Fig. 4B) configured to generate the instructions to send to the memory device (e.g., via 64 in Fig. 4B).

Regarding claim 32, GHOSH discloses the system of claim 30, wherein an amount of time to compare the number of data patterns stored in the memory array to the target data pattern is independent of the number of data patterns (since the columns of data patterns stored in the memory array within 88 in Fig. 4B are compared in parallel via 90).

Regarding claim 33, GHOSH discloses the system of claim 30, wherein the controller is further configured to send a result of the determination of whether the data pattern matches the target data pattern to the host (e.g., via 114 in Fig. 4B, with reference to column 8, lines 1-2 “114 is used to convey test results to tester 24”).

Regarding claim 34, GHOSH discloses the system of claim 30, wherein the host comprises one of a host processor and an additional controller (e.g., to provide control signals to 64 in Fig. 4B and process signals from 114 in Fig. 4B).

----------------------------------------
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,266,028 B1 (“GHOSH”) in view of US 4,718,041 A (“BAGLEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 24, GHOSH discloses the apparatus of claim 21, wherein the controller is further configured to operate the sense amplifier (within 88 in Fig. 4B) and the compute component (including 90 and 102 in Fig. 4B) to compare the first data unit (the 1st bit of the first w-bit data word on 92 and 86 in Fig. 4B).
GHOSH does not disclose comparing by: storing the first data value in the compute component; and logically ORing a data value of the first data unit of the data pattern with the first data value stored in the compute component and store a result of the logical OR operation in the compute component.
BAGLEE teaches a comparator configuration, common and well known in the art, (e.g., in 158 in Fig. 3); and logically ORing (e.g., via the logical exclusive OR gate 160 in Fig. 3) a data value from a memory (e.g., via the sense amplifier 162 in Fig. 3) with the stored first data value (in 158), to effectively capture and compare two data values.
Therefore, in view of BAGLEE, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with a reasonable expectation of success, to adapt the comparator configuration of BAGLEE for the comparator of GHOSH (i.e., 90 in Fig. 4B), such that the first data value of GHOSH would be stored in the compute component (similar to 158 in Fig. 3 of BAGLEE) and logically ORed with a data value of the first data unit of the data pattern of GHOSH (similar to 160 and 162 in Fig. 3 of BAGLEE) and the result of the logical OR operation would be stored in the compute component (e.g., in 102 in Fig. 4B of GHOSH), since such comparator configuration was common and well known in the art (as exemplified in BAGLEE), to effectively capture and compare two data values (see Fig. 3 of BAGLEE, as an exemplary reference in the art).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 and 22-25 of U.S. Patent No. US 9,934,856 B2 (“PATENT”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
Claim 21. An apparatus, comprising: an array of memory cells configured to store a data pattern in a number of memory cells coupled to a sense line; a controller configured to operate a sense amplifier and a compute component coupled to the sense amplifier to: compare a first data (see substantially the same limitations included in claims 18 and 20 of PATENT) 
by operating a memory cell coupled to a particular sense line (to obtain the “first data unit of the data pattern”) and by operating the compute component (with reference to claim 18 of PATENT “storing a first data value of the first data unit of the target data pattern in the compute component; and logically ORing a data value of the first data unit of the stored first data pattern with the first data value stored in the compute component and store a result of the logical OR operation in the compute component”), 
the first data unit of the target data pattern having a first data value, and wherein the first data unit of the data pattern and the first data unit of the target data pattern have a same data unit position; compare a second data unit of the target data pattern to a second data unit of the data pattern (see substantially the same limitations included in claims 18 and 20 of PATENT) 
by operating an additional memory cell coupled to the particular sense line (to obtain the “second data unit of the data pattern”) and by operating the compute component (with reference to claim 18 of PATENT “inverting of the result of the logical OR operation stored in the compute component; and performing of a logical AND of the inverted result of the logical OR operation with a data value of the second data unit of the stored first data pattern and storing of a result of the logical AND operation in the compute component”), 
the second data unit of the target data pattern having a second data value, and wherein the second data unit of the data pattern and the second data unit of the target data pattern have a same data unit position; and determine, based on the comparisons, whether the data pattern matches the target data pattern (see substantially the same limitations included in claims 18 and 20 of PATENT); 
wherein the compute component comprises a cross coupled latch (with reference to claim 18 of PATENT “storing … in the compute component”, and the cross couple latch configuration is obvious as a common and well known configuration for storing data).

Regarding claims 22-29 of the present application, the limitations therein are substantially included in claims 18-19 and 22-25 of PATENT.  See also the previous Office action, dated 04 August 2021.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824